NUMBER 13-10-627-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

RICHARD MARTINEZ,                                                           Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION
                   Before Justices Garza, Vela, and Perkes
                    Memorandum Opinion by Justice Vela
      Appellant, Richard Martinez, was indicted for attempted sexual assault. See TEX.

PENAL CODE ANN. § 15.01(a) (Vernon 2003), § 22.011(a) (Vernon Supp. 2010). After

pleading guilty to the offense, the court sentenced him to six years’ imprisonment but

suspended the sentence and placed him on community supervision for six years.

Afterwards, on the State’s fifth motion to revoke, Martinez pleaded “True” to the alleged
violations of the terms and conditions of his community supervision, and the court

revoked community supervision and sentenced him to six years’ imprisonment. By one

issue, Martinez argues the trial court abused its discretion by revoking community

supervision and imposing a six-year prison sentence. We affirm.

                                  I. REVOCATION HEARING

       During the revocation hearing, Martinez pleaded “True” to violating the terms and

conditions of community supervision. Specifically, he: (1) failed to serve time in an

intermediate sanction facility and upon release, failed “to report to probation” and “failed

to obey the order from staff leading to a disciplinary reporting hearing”; (2) “failed to obey

an order from staff and leading to a disciplinary report and hearing”; (3) “violated a posted

order from the [intermediate sanction] facility leading to a disciplinary report and hearing”;

and (4) “failed to successfully complete the intermediate sanction facility as ordered and .

. . [was] behaviorally discharged.”

       Based upon the pleas of true, the court found the allegations to be true. After

hearing testimony from Martinez, as well as argument from both sides, the court revoked

community supervision.

                                       II. DISCUSSION

       In his sole issue, Martinez argues the court abused its discretion by revoking

community supervision and imposing a six-year prison sentence. The State bears the

burden of showing by a preponderance of the evidence that the defendant committed a

violation of the community-supervision conditions. Antwine v. State, 268 S.W.3d 634,

636 (Tex. App.–Eastland 2008, pet. ref’d) (citing Cobb v. State, 851 S.W.2d 871, 873


                                              2
(Tex. Crim. App. 1993); Kulhanek v. State, 587 S.W.2d 424, 426 (Tex. Crim. App. 1979)).

We review the trial court’s order revoking community supervision under an

abuse-of-discretion standard. Id. (citing Rickels v. State, 202 S.W.3d 759, 763 (Tex.

Crim. App. 2006); Cardona v. State, 665 S.W.2d 492, 493 (Tex. Crim. App. 1984)). In a

community supervision revocation hearing, an abuse of discretion occurs when the trial

judge’s decision was so clearly wrong that it falls outside the zone within which

reasonable persons might disagree. Wilkins v. State, 279 S.W.3d 701, 703-04 (Tex.

App.–Amarillo 2007, no pet.); Brumbalow v. State, 933 S.W.2d 298, 300 (Tex.

App.–Waco 1996, pet. ref’d).

       The trial court is the sole judge of the witnesses’ credibility and the weight given to

their testimony, and we review the evidence in the light most favorable to the trial court’s

ruling. Antwine, 268 S.W.3d at 636 (citing Cardona, 665 S.W.2d at 493; Garrett v. State,

619 S.W.2d 172, 174 (Tex. Crim. App. 1981)). If the State does not meet its burden of

proof, the trial court abuses its discretion in revoking the community supervision. Id.

(citing Cardona, 665 S.W.2d 493-94). Proof by a preponderance of the evidence of any

one of the alleged violations of the community-supervision conditions is sufficient to

support a revocation order. Id. (citing Moore v. State, 605 S.W.2d 924, 926 (Tex. Crim.

App. 1980); Leach v. State, 170 S.W.3d 669, 672 (Tex. App.–Fort Worth 2005, pet.

ref’d)). A plea of true, standing alone, supports the revocation of community supervision.

See Cole v. State, 578 S.W.2d 127, 128 (Tex. Crim. App. 1979) (holding a plea of true to

one allegation is sufficient to support revocation of probation).




                                              3
       Martinez pleaded “True” to each of the violations alleged in the State’s motion to

revoke and gave additional testimony about these violations.       These pleas of true,

standing alone, support the revocation of community supervision. See id. Thus, the

trial judge’s decision was not so clearly wrong that it fell outside the zone within which

reasonable persons might disagree. We hold, therefore, that the trial court did not abuse

its discretion by revoking community supervision and imposing a six-year prison

sentence. The sole issue for review is overruled.

                                     III. CONCLUSION

       We affirm the trial court’s judgment.




                                                    ROSE VELA
                                                    Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
21st day of April, 2011.




                                               4